Exhibit 10.24

SUPPLEMENTAL RETIREMENT PLAN I

OF GENERAL MILLS, INC.

(Applicable to Amounts Earned or Vested after December 31, 2004)

This Plan is spun off from and comprised of certain benefit accruals credited
under the 2005 Supplemental Retirement Plan of General Mills, Inc. (“Prior
Plan”) prior to June 1, 2018 as well as benefit credits earned directly under
this Plan on and after June 1, 2018 (if any). Participants in this Plan
experienced a Separation from Service on or before January 1, 2018. The
provisions of this Plan are applicable only to amounts that are not covered by
the terms of the Supplemental Retirement Plan I of General Mills, Inc. (As
Grandfathered Effective January 1, 2005), referred to herein as the
“Grandfathered Plan”. Amounts earned and vested by December 31, 2004 are covered
exclusively by the terms of the Grandfathered Plan.

This Plan is intended (1) to comply with Code section 409A and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

Section 1.1 Name of Plan. The name of the Plan is the “Supplemental Retirement
Plan I of General Mills, Inc.” It is also referred to as the “Plan.”

Section 1.2 Effective Date. The effective date of the Plan is June 1, 2018. The
Plan, except as may otherwise be specifically provided herein, shall not apply
to individuals who separated from active service prior to January 1, 2005, or
who participate in the 2005 Supplemental Retirement Plan of General Mills; such
Participants shall be governed exclusively by the plan document applicable to
them and in existence at the time of their separation. Also, this Plan does not
apply to the benefits of any Participant where such benefits were earned and
vested as of December 31, 2004.

Section 1.3 Base Plans Freeze. The Retirement Income Plan of the General Mills
Pension Plan I, as well as the Retirement Income Plan of the General Mills
Pension Plan, have been frozen as of January 1, 2028. The provisions of this
Plan, and particularly Article III, are interpreted consistent with this.

ARTICLE II

DEFINITIONS

Section 2.1 Base Plan shall mean a defined benefit pension plan sponsored by the
Company, which is qualified under the provisions of Code Section 401.

Section 2.2 Board shall mean the Board of Directors of General Mills, Inc.

Section 2.3 Change in Control occurs:

 

  (a) upon the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) (a “Person”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of voting securities of
the Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of subsection
(c) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20% as a result of
a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Company Voting
Securities; or

 

  (b)

if individuals who, as of a given date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by the



--------------------------------------------------------------------------------

  Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (c) upon the approval by the shareholders of the Company of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (“Business Combination”) or, if consummation of
such Business Combination is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding, however, such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Voting Securities, (ii) no person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock or the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors or the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

  (d) upon approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

Section 2.4 Code shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

Section 2.5 Company shall mean General Mills, Inc. and any of its subsidiaries
or affiliated business entities as shall be authorized to participate in the
Plan by the Board, or its delegate.

Section 2.6 Compensation Committee shall mean the Compensation Committee of the
Board.

Section 2.7 Deferred Cash Award shall mean the cash amount deferred by an
individual under any formal plan of deferred compensation sponsored by the
Company. A Deferred Cash Award shall not include:

 

  (a) any base salary which was deferred during calendar year 1986;

 

  (b) any interest or investment increment applied to the amount of the cash
award which is deferred; or



--------------------------------------------------------------------------------

  (c) Any cash amount deferred by any person under any individual contract or
arrangement with the Company or any of its subsidiaries or affiliated business
entities.

Section 2.8 ERISA shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

Section 2.9 Grandfathered Plan shall mean the Supplemental Retirement Plan I of
General Mills, Inc. (Grandfathered) under which benefits were earned and vested
as of December 31, 2004 (within the meaning of Code section 409A and official
guidance thereunder).

Section 2.9A Involuntary Termination shall mean a Participant’s Separation from
Service on account of an involuntary termination of employment with the Company,
other than for misconduct, which occurs solely due to the Company’s independent
exercise of its unilateral authority to terminate the Participant’s employment
and not due to the Participant’s voluntary termination of employment. In
addition, to qualify as an Involuntary Termination under this Plan, the
Participant must execute such release agreement otherwise provided by the
Company.

Section 2.10 Key Employee shall mean an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i)
of the Company if the Company’s stock is publicly traded on an established
securities market or otherwise (i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof)). Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.

Section 2.11 Minor Amendment Committee shall mean the Minor Amendment Committee
appointed by the Compensation Committee, and shall include said Committee’s
delegates.

Section 2.12 Maximum Benefit shall mean the maximum annual benefit payable in
dollars permitted to be either accrued or paid to a participant of any Base
Plan, as determined under all applicable provisions of the Code and ERISA,
specifically taking into account the limitations of Code Sections 401(a)(17) and
415, and any applicable regulations thereunder. It is specifically intended that
the Maximum Benefit, as defined herein, shall take into account changes in the
dollar limits under Code sections 401(a)(17) and 415, and benefits payable from
this Plan and the Base Plan shall be adjusted accordingly. In addition, if a
Base Plan limits the accrued benefits of any Participant by restricting the
application of future changes in such dollar limits with respect to such
Participant, benefits payable under this Plan shall nevertheless be determined
on the full amount that would have been permissible absent such restrictions
under the Base Plan.

Section 2.12A Modified Final Average Earnings shall mean the greater of: (a) the
average of the Participant’s Earnable Compensation for the Participant’s final
sixty months of employment; or (b) the average of the five highest calendar
years of Earnable Compensation received by a Participant prior to the
Determination Date, with the result divided by 12. If the Participant has less
than sixty months of Earnable Compensation, Modified Final Average Earnings
shall mean the average of all Earnable Compensation received by such Participant
prior to the Determination Date, stated on a monthly basis. Notwithstanding any
other Plan provision, for a Participant who, as of June 30, 2016, was both
(1) an active employee (not on a termination leave of absence) paid on U.S.
payroll, and (2) an officer on the Company’s records, his or her Modified Final
Average Earnings shall not be less than what it was as of June 30, 2016.

Section 2.13 Participant shall mean an individual who experienced a Separation
from Service before January 1, 2018, is a participant in a Base Plan, as well as
either the Company’s Executive Incentive Plan or who is eligible to defer
compensation under a formal deferred compensation program maintained by the
Company, and:



--------------------------------------------------------------------------------

  (a) Whose accrued benefits, determined on the basis of the provisions of a
Base Plan without regard to the Maximum Benefit, exceeded the Maximum Benefit;

 

  (b) An individual with a Deferred Cash Award, which, if included as
compensation under any Base Plan in which such individual is a participant,
would result in a greater accrued benefit under the provisions of such Base
Plan; or

 

  (c) An active participant of the General Mills, Inc. Executive Incentive Plan
who is entitled to a vested Pension under a Base Plan and who is involuntarily
terminated prior to attainment of age 55, if the sum of such individual’s age
and length of company service at the date of termination equals or exceeds 75.
Notwithstanding the previous sentence, no individual shall be a Participant by
virtue of this subsection if his/her age plus length of Company service did not
equal or exceed 75 on or before December 31, 2017.

 

  (d) For purposes of eligibility for the special benefits described in
Section 3.14(b), an individual who is otherwise eligible to defer compensation
under the General Mills, Inc. 2005 Deferred Compensation Plan, whether or not he
or she has actually deferred any compensation.

An eligible individual shall remain a Participant under this Plan until all
amounts payable on his or her behalf from this Plan have been paid.

Section 2.14 Separation from Service shall mean a “separation from service”
within the meaning of Code section 409A; provided, however, for purposes of this
determination, a reasonably anticipated permanent reduction in the level of bona
fide services to 21% or less of the average level of bona fide services provided
in the immediately preceding 36 months shall be deemed to be a Separation from
Service.

Section 2.15 Defined Terms. Capitalized terms which are not defined herein shall
have the meaning ascribed to them in the relevant Base Plan.

ARTICLE III

BENEFITS

This Article describes how a Participant’s total benefit under the Plan and the
Grandfathered Plan (if applicable) is calculated. Any portion of a Participant’s
benefit covered by the Grandfathered Plan will be distributed in accordance with
the terms of the Grandfathered Plan and will not be subject to the distribution
rules of this Article III. The remaining portion of a Participant’s benefit will
be distributed in accordance with the terms of this Article III.

Section 3.1 Effect of Retirement. Upon the Normal, Early, or Late Retirement of
a Participant, as provided under a Base Plan, such Participant shall be entitled
to a benefit equal to the amount determined in accordance with the provisions of
the Base Plan without regard to the limitations of the Maximum Benefit, and
further calculated subject to the following adjustments: (1) by using Modified
Final Average Earnings in lieu of Final Average Earnings under the Base Plan;
(2) including as compensation for purposes of such calculation any Deferred Cash
Award (as if actually paid at the time of the award); and then (3) reduced (but
not below zero) by the lesser of the Participant’s actual accrued benefit under
such Base Plan or the Maximum Benefit.



--------------------------------------------------------------------------------

Section 3.2 Spouse’s Pension. Upon the death of a Participant whose surviving
spouse is eligible for a Spouse’s Pension under a Base Plan, such surviving
spouse shall be entitled to a benefit under this Plan, determined in accordance
with the provisions of the Base Plan without regard to the limitations of the
Maximum Benefit, and further calculated subject to the following adjustments:
(1) by using Modified Final Average Earnings in lieu of Final Average Earnings
under the Base Plan; (2) and including as compensation for purposes of such
calculation any Deferred Cash Award (as if actually paid at the time of the
award), and then (3) reduced (but not below zero) by the lesser of the actual
Spouse’s Pension payable under such Base Plan or the Maximum Benefit.

Section 3.3 Effect of Termination Prior to Retirement Eligibility. If a
Participant terminates employment with the Company and is entitled to a Vested
Deferred Pension under a Base Plan, such Participant shall be entitled to a
benefit equal to the amount determined in accordance with the provisions of the
Base Plan without regard to the limitations of the Maximum Benefit, and further
calculated subject to the following adjustments: (1) by using Modified Final
Average Earnings in lieu of Final Average Earnings under the Base Plan; (2) and
including as compensation for purposes of such calculation any Deferred Cash
Award (as if actually paid at the time of the award), and then (3) reduced (but
not below zero) by the lesser of the Participant’s actual accrued benefit under
such Base Plan or the Maximum Benefit.

Section 3.4 Benefits Prior to Separation from Service. Prior to a Participant’s
Separation from Service due to Retirement, termination, or death, benefits shall
accrue under this Plan, based on the Participant’s actual accrued benefit under
a Base Plan or Plans, the Maximum Benefit, the foregoing modifications,
including Modified Final Average Earnings (in lieu of Final Average Earnings),
and Deferred Cash Awards, if any; provided, however, that in no event shall a
Participant’s benefit be reduced below zero due to any adjustments or offsets
hereunder. A Participant’s benefit under this Plan may increase or decrease,
before or after Retirement or termination, as a result of changes in the formula
under any Base Plan, the Maximum Benefit, or changes in the earnings used to
calculate benefits under a Base Plan formula.

Any benefit accrued under this Plan as a result of a Participant’s Deferred Cash
Award shall be payable only if, and to the extent that on the date of his or her
termination of employment, both of the following conditions are satisfied:

(a) The Participant has a vested accrued benefit under the applicable Base Plan;
and

(b) A Deferred Cash Award was made during a year which is used in the
calculation of Final Average Earnings under this Plan on the date of
termination.

Section 3.5 Effect of Involuntary Termination of EIP Participants Prior to
Retirement Eligibility. In the event of the involuntary termination of an active
Participant of the General Mills, Inc. Executive Incentive Plan, where the sum
of such Participant’s age and years of service with the Company equals or
exceeds 75 at the date of termination, and who is entitled to a Vested Deferred
Pension under a Base Plan, the provisions of this Section shall apply. Subject
to the aggregate limits of Section 4.4, such Participant shall be entitled to
receive benefits determined under this Section, in addition to any benefit
provided under Section 3.3. Such additional benefits shall be in the form of a
retirement supplement, calculated as the difference between an Early Retirement
Pension under the provisions of such Base Plan and a Vested Deferred Pension
under such Base Plan. For purposes of clarification, no additional age or
service credit is granted hereunder, and benefits may not commence prior to the
time allowed under Section 3.8. Notwithstanding the other provisions hereof,
this Section shall not apply to anyone whose age plus length of Company service
did not equal or exceed 75 on or before December 31, 2017.

Section 3.6 Effect of Change in Control. Upon a Change in Control, all
Participants shall be immediately vested in their Plan benefits, regardless of
their vested status under any Base Plan. In the event of



--------------------------------------------------------------------------------

the termination of an otherwise applicable Base Plan within five years after a
Change in Control each Participant of said plan whose benefits would then exceed
the Maximum Benefit as a result of the changes required under Section 11.4 of
said plan shall be entitled to receive such excess benefits under this Plan.

Section 3.7 Form of Payment. Any benefit amount payable under the Plan to a
married Participant shall be adjusted and paid in the form of a joint and 100%
to survivor annuity. Any benefit amount payable under the Plan to an unmarried
Participant shall be paid in the form of a single life annuity. Notwithstanding
the above, all Participants may request to have such benefit amounts adjusted
(if applicable) and paid as a joint and 100% to survivor annuity, joint and 50%
to survivor annuity or as a single life annuity. Any request for an alternate
form of benefit may be made at any time before payment commences under
Section 3.8.

A benefit payable to a surviving spouse under Section 3.2 shall be paid in the
form of a single life annuity.

Notwithstanding the above, if the present value of a Participant’s benefit
amount under this Plan is $10,000 or less at the time such benefit amount is
scheduled to commence, the entire benefit amount shall be distributed in an
immediate lump sum payment. For purposes of this Section 3.7, the present value
of benefits is calculated using the applicable interest rate under Code section
417(e) as of the October immediately preceding the calendar year in which a
distribution is to be made and the applicable mortality table under Code section
417(e) in effect as of said date.

Any joint and survivor annuity shall be the actuarial equivalent of a single
life annuity based on the following factors, determined using the ages of the
Participant and spouse on the effective date of the payment:

 

Interest Rate:    7.5% per year Mortality Table:    Basic Table – 94 GAR per
Revenue Ruling 2001-62; unisex Adjustment – 50% male, or such other table as is
provided under Code section 417(e).

Section 3.8 Time of Payment. Plan benefits shall be paid or commence within 90
days following the later to occur of (a) the Participant attaining age 55, or
(b) the Participant’s Separation from Service.

For purposes of payment commencement to a surviving spouse under Section 3.2,
the first annuity payment shall be made within 90 days following the later to
occur of (a) the date the Participant would have attained age 55, and (b) the
date of the Participant’s death.

Notwithstanding the above, in the event that a Participant is a Key Employee and
payments are to commence based on his Separation from Service, the distributions
to such Participant shall commence no earlier than six months following the date
of his Separation from Service (or, if earlier, the date of the Participant’s
death). Amounts payable to the Participant during such period of delay shall be
accumulated and paid on the first day of the seventh month following the
Participant’s Separation from Service (or, if earlier, the first day of the
month after the Participant’s death). Interest shall accrue on such amounts
during the period of delay at an annual rate equal to the Prime Rate plus
one-percent (1%). For purposes of this Section 3.8, “Prime Rate” means the prime
rate listed in the Wall Street Journal banking survey for the business day
coincident with or next following the date of the Participant’s benefit
commencement date.

Section 3.9 Effect of Increases in the Maximum Benefit. In the event the dollar
amount of the Maximum Benefit increases as a result of federal legislation, the
benefits of any Participant payable under the Plan, whether or not in pay
status, shall be recalculated to take into account the higher Maximum Benefit
payable from the applicable Base Plan. If payments have already commenced under
the provisions of the applicable Base Plan and the Plan, benefit amounts under
both Plans shall be adjusted to reflect the higher



--------------------------------------------------------------------------------

Maximum Benefit, by increasing the amount paid under the Base Plan and
decreasing the amount paid under the Plan, as soon as administratively possible
after such a change. Notwithstanding the above, if a Base Plan is terminated, no
adjustments shall be made to benefits payable under the Plan with respect to
changes in the Maximum Benefit after the date of termination of the Base Plan.

Section 3.10 Effect of Early Taxation. If the Participant’s benefits under the
Plan are includible in income pursuant to Code section 409A, such benefits shall
be distributed immediately to the Participant.

Section 3.11 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Minor Amendment Committee’s
reasonable anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

 

  (b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 3.11 shall be paid
in accordance with Code section 409A.

Section 3.12 Special Transition Rule During 2005. Any Participant who Separated
from Service during 2005 shall have his or her benefit that is otherwise payable
from this Plan paid in a lump sum as soon as administratively feasible after
said Separation from Service. These distributions shall be made in accordance
with the relevant provisions of IRS Notice 2005-1. After 2005, the provisions of
this Article III shall apply as otherwise applicable.

Section 3.13 Special Eligibility and Vesting Rule. Notwithstanding any other
provision of this Article III, for purposes of this Plan if a Participant is
entitled to the special vesting acceleration provided under Sections 4.4 (of
Plan A) or 4.7 (of Plan B) of the Separation Pay and Benefits Program for
Officers of General Mills, Inc., he or she will be treated as being fully vested
and eligible for a Normal, Early or Late Retirement under the relevant Base
Plan. The determination of whether a retirement is a Normal, Early or Late
Retirement shall be made without regard to any service requirements under the
Base Plan. For purposes of clarity, Participants entitled to a benefit solely as
a result of this Section 3.13 shall have the entire amount of their benefit,
including the portion which is below the Maximum Benefit, paid under this Plan.

Section 3.14 Special Limited Time Benefit Enhancement.

 

  (a) In the event that a Participant’s employment is terminated due to an
Involuntary Termination at any time between June 1, 2012 and May 31, 2013 and,
on the date of such Involuntary Termination, the Participant has attained age 53
(but not age 55) and completed at least 10 years of Eligibility Service, the
Participant’s benefit under this Plan shall be determined as if the Participant
continued to work until and terminated employment upon attainment of age 55. For
this purpose, the Participant will be credited with additional years of Benefit
Service recognizing the period between the date of Involuntary Termination and
the date the Participant would attain age 55. All benefits under this
Section 3.14(a) will be calculated as though the Participant had attained age
55. In addition, the Participant’s Earnable Compensation shall be determined as
of the date of Involuntary Termination without any further adjustment. In all
events, the timing of payment of benefits under this Plan shall be governed
solely by Section 3.8 and no payment shall be made prior to the time a
Participant actually attains age 55.



--------------------------------------------------------------------------------

  (b) In the event that the employment of a Participant is terminated due to an
Involuntary Termination between November 1, 2014 and May 22, 2015 and, on the
date of such Involuntary Termination, the Participant has attained age 53 (but
not age 55) and completed at least 10 years of Eligibility Service, each
Participant’s benefit under this Plan shall be determined as if the Participant
continued to work until and terminated employment upon attainment of age 55. For
this purpose, the Participant will be credited with additional years of Benefit
Service recognizing the period between the date of Involuntary Termination and
the date the Participant would attain age 55. All benefits under this
Section 3.14(b) will be calculated as though the Participant had attained age
55. In addition, the Participant’s Earnable Compensation shall be determined as
of the date of Involuntary Termination without any further adjustment. In all
events, the timing of payment of benefits under this Plan shall be governed
solely by Section 3.8 and no payment shall be made prior to the time a
Participant actually attains age 55.

Section 3.15 Non Duplication of Benefits. The Plan was created from a spinoff
from the Prior Plan and provides for benefit accruals for services performed
prior to the Plan’s Effective Date (such benefits were initially earned under
the Prior Plan). On and after the Effective Date, it is the intent that all
benefits previously accrued under the Prior Plan (or any other predecessor plan)
for an individual who is a Participant of this Plan be provided solely under
this Plan and none from the Prior Plan. Accordingly, if any Participant in this
Plan has a period of service that is recognized for benefit accrual purposes
under both this Plan and the Prior Plan, the benefits under this Plan shall be
reduced by the value of the Participant’s benefit under the Prior Plan
applicable to such service.

ARTICLE IV

PLAN ADMINISTRATION

Section 4.1 Administration. The Plan shall be administered by the Company’s Vice
President, Compensation & Benefits, who has the authority to delegate said
responsibilities hereunder (“Administrator”). The Company’sVice President,
Compensation & Benefits, and authorized delegates, shall have the discretionary
authority to interpret and construe the terms of the Plan; determine the
eligibility to participate in the Plan, the nature and amount of benefits, the
rights of Participants in the Plan; and decide any disputes that may arise under
the Plan. Any such interpretation and/or determination shall be final and
binding on all parties.

Section 4.2 Delegated Duties. The Company’s Vice President, Compensation &
Benefits, shall have the authority to delegate the duties and responsibilities
of administering the Plan, maintaining records, issuing such rules and
regulations as it deems appropriate, and making the payments hereunder to such
employees or agents of the Company as he/she deems proper. All authority vested
in the Company’s Vice President, Compensation & Benefits shall also be vested in
said delegates.

Section 4.3 Amendment and Termination. The Minor Amendment Committee may amend,
modify or terminate the Plan at any time; provided, however, that no such
amendment, modification or termination shall adversely affect any accrued
benefit under the Plan to which a Participant, or the Participant’s Beneficiary,
is entitled under Article III prior to the date of such amendment or
termination, and in which such Participant, or the Participant’s Beneficiary,
would have been vested if such benefit had been provided under the applicable
Base Plan. Notwithstanding the above, no amendment, modification, or termination
which would affect benefits accrued under this Plan prior to such amendment,
modification or termination may occur after a Change in Control without the
written consent of a majority of the Participants determined as of the day
before such Change in Control.

Upon termination of the Plan, distribution of Plan benefits shall be made to
Participants and Beneficiaries in the same manner and at the time described in
Article III, unless the Company determines in its sole discretion that all such
amounts be distributed upon termination in accordance with the requirements
under Code section 409A. Upon termination of the Plan, no further benefit
accruals shall occur.



--------------------------------------------------------------------------------

Section 4.4 Payments. General Mills, Inc. will pay all benefits arising under
this Plan and all costs, charges and expenses relating thereto. The benefits
payable under this Plan to each Participant shall not be greater than what would
have been paid in the aggregate under the Base Plan (i) in the absence of
federal limitations on benefit amounts, (ii) if amounts deferred had been paid
to the Participant when earned, and (iii) with respect to Section 3.5, the
Participant had actually been eligible for Early Retirement under the Base Plan.

Section 4.5 Claims for Benefits.

(a) Filing a Claim. A Participant or his/her authorized representative may file
a claim for benefits under the Plan. Any claim must be in writing and submitted
to the Administrator at such address as may be specified from time to time. The
Administrator may delegate his/her responsibilities and discretionary authority
to make initial claim determinations under the Plan. Claimants will be notified
in writing of approved claims. A claim is considered approved only if its
approval is communicated in writing to a claimant.

(b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Administrator. If special circumstances (such as a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

(c) Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Administrator or his/her delegate and will clearly set forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Minor Amendment Committee for a full and fair review of the
denied claim by filing a written notice of appeal with the Minor Amendment
Committee within 60 days of the receipt by the claimant of written notice of the
denial of the claim. A claimant or the claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.



--------------------------------------------------------------------------------

(e) Decision Upon Review. The Minor Amendment Committee will provide a prompt
written decision on review. If the claim is denied on review, the decision shall
set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Minor Amendment
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Minor Amendment Committee determines
that special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

(f) Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his/her
remedies under this Section. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant presented during the claims procedure.

(g) Limitations Period. Any suit or legal action initiated by a claimant under
the Plan must be brought by the claimant no later than twelve (12) months
following a final decision on the claim for benefits by the Minor Amendment
Committee (or twelve (12) months following the date the claim is abandoned, if
earlier). The twelve-month limitation on suits for benefits will apply in any
forum where a claimant initiates such suit or legal action.

Section 4.6 Non-Assignability of Benefits. Neither any benefit payable hereunder
nor the right to receive any future benefit payable under the Plan may be
anticipated, alienated, sold, transferred, assigned, pledged, encumbered, or
subjected to any charge or legal process, and if any attempt is made to do so,
or a person eligible for any benefits becomes bankrupt, the interest under the
Plan of the person affected may be terminated by the Minor Amendment Committee
which, in its sole discretion, may cause the same to be held or applied for the
benefit of one or more of the dependents of such person or make any other
disposition of such benefits that it deems appropriate.

Section 4.7 Applicable Law. All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States and the laws of the State applicable to the Base Plan
covering the Participant.



--------------------------------------------------------------------------------

Section 4.8 Supplemental Benefits Trust. The Company has established a
Supplemental Benefits Trust with Wells Fargo Bank Minneapolis, N.A. as Trustee
to hold assets of the Company under certain circumstances as a reserve for the
discharge of the Company’s obligations under the Plan and certain other plans of
deferred compensation of the Company. In the event of a Change in Control as
defined in Section 2.3 hereof, the Company shall be obligated to immediately
contribute such amounts to the Trust as may be necessary to fully fund all
benefits payable under the Plan. Any Participant of the Plan shall have the
right to demand and secure specific performance of this provision. The Company
may fund the Trust in the event of the occurrence of a potential Change in
Control as determined by the Finance Committee of the Board. All assets held in
the Trust remain subject only to the claims of the Company’s general creditors
whose claims against the Company are not satisfied because of the Company’s
bankruptcy or insolvency (as those terms are defined in the Trust Agreement). No
Participant has any preferred claim on, or beneficial ownership interest in, any
assets of the Trust before the assets are paid to the Participant and all rights
created under the Trust, as under the Plan, are unsecured contractual claims of
the Participant against General Mills, Inc.